Citation Nr: 0115973	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  97-07 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a shrapnel wound to left Muscle Group XXII, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in May 1996 denying, inter alia, the veteran's claim of 
entitlement to a disability rating greater than 10 percent 
for his service-connected residuals of a shrapnel wound to 
the left portion of Muscle Group XXII.  

In August 1999, the Board, in pertinent part, remanded this 
increased rating claim.  Additionally, a claim not on appeal 
but identified by the Board as having been raised by the 
veteran in his substantive appeal was the issue of 
entitlement to service connection for a heart disability 
secondary to PTSD.  That matter was referred to the RO for 
appropriate action.  To date it does not appear that any 
action has been taken by the RO in that regard and it is, 
therefore, again referred to the RO.  

The Board's August 1999 decision also denied as not well 
grounded claims of entitlement to service connection for 
residuals of a shrapnel wound to the nose and cheek, an inner 
ear disability with vertigo, and a cardiac disability 
including hypertension.  Those service connection claims are 
referred to the RO for readjudication in light of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), and VA O.G.C. Prec. Op. No. 3-
2001 (January 22, 2001).  

Moreover, in August 1999, the Board remanded the veteran's 
claim for service connection for a low back disability.  On 
remand, this disorder was found to service connected.  Thus, 
the RO granted this benefit sought on appeal.  To date, the 
veteran has not commenced and perfected an appeal of the 
effective date or the disability rating assigned to this 
award.  Consequently, the only issue before the Board for 
appellate consideration at this time is the one identified on 
the front of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair resolution of 
this claim has been obtained and associated with the record.  

2.  The symptoms and manifestations of the veteran's through 
and through shrapnel wound to his left Muscle Group XXII 
include a history of complaints of pain but no objective 
evidence of pain, functional loss, flare-ups, or neurological 
abnormalities.   


CONCLUSION OF LAW

A disability rating of more than 10 percent for residuals of 
a shrapnel wound to left Muscle Group XXII is not warranted.  
38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Code 5322 (2000); 38 C.F.R. 
§§ 4.56, 4.72, 4.73, Diagnostic Code 5322 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from November 1966 to July 
1968; he served just over two months in Vietnam.  While in 
Vietnam in June 1967, he sustained shrapnel injuries to his 
left neck and beneath his right infraorbital rim when a booby 
trap exploded.  The May 1968 report of a Physical Evaluation 
Board proceeding noted that the veteran had impairment of 
central visual acuity, with light perception only in his 
right eye.  

Service connection was granted in September 1968 for shrapnel 
wound, Muscle Group XXII, left, and a 10 percent rating was 
assigned, effective from July 1968.  In November 1995 the 
veteran filed a claim seeking to establish entitlement to a 
higher rating for that disability.  In support of his claim, 
he submitted numerous medical records.  Among them are 
records dated from 1977 to 1995 that reflect complaints of 
neck pain.  A 1991 x-ray report notes evidence of 
degenerative changes of the cervical spine.  

A VA Compensation and Pension examination performed in 
January 1996 noted the veteran's subjective complaints of 
neck pain that were sometimes quite intense.  No functional 
problems of his neck and no tendon, bone, joint, nerve, 
strength or muscle damage were detected upon examination.  
Among the diagnoses was arthritis of the cervical spine.  The 
veteran's claim for an increase was denied, and he commenced 
an appeal.  The Statement of the Case furnished to him in 
January 1997 advised him of the rating criteria used to 
assess the level of impairment attributable to his shrapnel 
wound of his neck as they existed at that time.  In February 
1997 the veteran perfected his appeal by filing a substantive 
appeal in which he asserted that the front of his neck had 
pain all the time and that it was worsening.  He added that 
he was treated by "civilian" doctors and had already 
submitted their records.  

In August 1999 the Board remanded this claim for additional 
development, to include a VA Compensation and Pension 
examination in which an orthopedic specialist was to identify 
all residual disability attributable to the veteran's 
shrapnel wound to his neck and to opine as to whether the 
residual disability was moderate, moderately severe or 
severe.  The RO was to undertake any other development deemed 
necessary, and to readjudicate the claim on the basis of all 
current regulations.  

The examination was conducted in January 2000, and the report 
reveals that the veteran complained of pain, weakness, 
stiffness, fatigability and lack of endurance.  He denied 
treatment, flare-ups, the use of a brace or other appliance, 
and vocational interference.  On examination there was no 
evidence of painful motion, spasm, weakness, tenderness, 
postural or neurological abnormalities, and the musculature 
of the veteran's neck was described as good.  Range of motion 
reportedly showed flexion to the right of 28 degrees and to 
the left of 36 degrees, forward flexion of 36 degrees, and 
backward extension of 50 degrees.  The examiner's diagnosis 
was shrapnel wound of the neck with no loss of function due 
to pain.  The examiner did not opine whether the residual 
disability was moderate, moderately severe or severe.  

In October 2000 the RO issued a rating decision denying the 
claim for an increased rating and furnished the veteran with 
a Supplemental Statement of the Case reflecting consideration 
of the claim using the new version of 38 C.F.R. § 4.56.  The 
text of the revised version of 38 C.F.R. § 4.56 was contained 
in the reasons and bases for the decision.  

The Board is aware that in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The law provides that VA has a duty to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that VA 
has met its duty to advise and notify the veteran in this 
case.  Specifically, the veteran was advised and notified of 
the criteria that had to be met to establish a higher 
disability rating in the January 1997 Statement of the Case 
and the October 2000 Supplemental Statement of the Case.  The 
Board finds that those documents informed the veteran and his 
representative of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-47, §§  3-4, 114 Stat. 2096, 2096-2099 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A and 
5107).  In his February 1997 substantive appeal, he indicated 
that he was treated by civilian doctors whose medical records 
had been submitted.  Indeed, the claims folder contains 
numerous non-VA medical records received in 1995 in 
connection with the veteran's claim for an increased rating.  
There is no indication that additional evidence reflecting a 
higher level of disability is in existence but not of record.  
After a careful review of the record, the Board is satisfied 
that all relevant facts with respect to the claim for an 
increased rating have been properly developed and that no 
useful purpose would be served by remanding this claim again 
with directions to provide further assistance to the veteran.  
Thus, the Board concludes that the record is complete and 
that the duties to notify and to assist the veteran have been 
satisfied.  

During the pendency of this claim the regulations used to 
assess the level of impairment attributable to injuries to 
Muscle Group XXII were amended.  VA must consider the claim 
under both versions of the regulations and rating criteria 
found in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 and apply the version most favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
however, it does not appear that one version is more 
favorable than the other, and the criteria, although 
organized slightly differently in one version than in the 
other, remain substantially the same.  For a 20 percent 
rating to be assigned, the veteran must exhibit symptoms 
comparable with a moderately severe disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.73, Diagnostic Code 5322.  The 
applicable regulation, 38 C.F.R. § 4.56, requires objective 
findings of entrance and exit scars relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  Indications on palpation of moderate loss of 
deep fascia, or moderate loss of muscle substance or moderate 
loss of normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance of the muscle group 
involved would be expected to give positive evidence of 
marked or moderately severe loss.  In addition, 38 C.F.R. 
§ 4.72 (1996), which was incorporated into 38 C.F.R. § 4.56 
in the 1997 revision, provided that a through and through 
injury, with muscle damage, was always at least a moderate 
injury for each group of muscles damaged. 

For the highest rating under Diagnostic Code 5322 of 30 
percent, a severe disability was required.  The regulation, 
38 C.F.R. § 4.56, indicated that objective findings of severe 
disability would be expected as follows:  extensive ragged, 
depressed and adherent scars so situated as to indicate wide 
damage to muscle groups; x-ray showing minute multiple 
scattered foreign bodies; and palpation indicating moderate 
or extensive loss of deep fascia or muscle substance, with 
soft or flabby muscles in the wound area and muscles that do 
not swell and harden normally in contraction.  Tests of 
strength or endurance compared with the sound side or of 
coordinated movements would be expected to show positive 
evidence of severe impairment of function.  In electrical 
tests, reaction of degeneration is not present, but a 
diminished excitability to faradic current may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of the opposing group of muscles, if 
present, is also an indication of severity, as is adhesion of 
the scar to the bone and atrophy of muscle groups not 
included in the track of the missile.  38 C.F.R. § 4.56.  
Section 4.72 added that it was to be taken as establishing 
entitlement to rating of severe grade when there was a 
history of compound comminuted fracture and definite muscle 
or tendon damage from the missile.  

The medical evidence in this case shows an entrance wound 
measuring 6 centimeters and an exit wound measuring 
1 centimeter at the January 2000 examination.  There were no 
indications on palpation of any loss of deep fascia, muscle 
substance or firm resistance, let alone moderate losses 
thereof.  Tests of strength or endurance did not reveal 
marked or moderately severe loss, and in fact were reported 
to reveal no evidence of weakness.  Furthermore, the scars 
were not described as extensive ragged, depressed and 
adherent, and there is no x-ray evidence of minute multiple 
scattered foreign bodies.  There is no evidence that the 
muscles of Muscle Group XXII are soft or flabby, or that they 
do not swell and harden normally in contraction, and there is 
no visible or measured atrophy or adaptive contraction of the 
opposing group of muscles.  The examiner did not opine as to 
whether the resulting disability was moderate, moderately 
severe or severe, but that failure is harmless error in this 
case, as the remainder of his report clearly revealed that 
the veteran exhibits no impairment of function as the result 
of the shrapnel wound.  

Following careful consideration of the veteran's contentions 
that he suffers a higher level of impairment than that for 
which he is currently rated for his service-connected Muscle 
Group XXII disability, the Board affords more probative value 
to the medical evidence regarding the manifestations of this 
disorder.  That medical evidence shows none of the indicia of 
impairment set out in 38 C.F.R. §§ 4.56, 4.72, that would be 
expected if the veteran's disability was more accurately 
described as "moderately severe" or "severe," as those 
terms are used in VA's regulations.  

Based on the foregoing, the Board finds no support in the 
record for a conclusion that a disability rating of more than 
10 percent for the veteran's residuals of a shrapnel wound to 
his Muscle Group XXII is warranted.  38 U.S.C.A. § 1155; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.56, 4.73, Diagnostic 
Code 5322 (2000); 38 C.F.R. §§ 4.56, 4.72, 4.73, Diagnostic 
Code 5322 (1996).  Thus, his claim for an increased rating 
for this service-connected disability must be denied.  


ORDER

A disability rating of more than 10 percent for the veteran's 
shrapnel wound, Muscle Group XXII, left, is not warranted, 
and the appeal is denied.   



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

 

